Exhibit 99.2 Directors' Report on the State of the Company's Affairs for the Six and Three Months Ended June 30, 2013 The information contained in this report constitutes a translation of the directors' report published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience only. Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2013 We hereby present the Board of Directors’ report on the state of affairs of “Bezeq” - The Israel Telecommunication Corporation Ltd. (“the Company”) and the consolidated Group companies (the Company and the consolidated companies, jointly - “the Group”), for the six months ended June 30, 2013 (“the Reporting Period”) and the three months then ended (“Quarter”). The Board of Directors’ report includes a summary review of those matters discussed therein, and was prepared assuming the Board of Directors' report of December 31, 2012 is also available to the reader. In its financial statements, the Group reports on four main operating segments: 1) Domestic Fixed-Line Communications 2) Cellular Communications 3) International Communications, Internet and NEP Services 4) Multi-Channel Television (presented using the equity method) The Company’s consolidated financial statements also include an “Other” segment, which comprises mainly internet services and internet portal operation services (through Walla), as well as customer call center services (through Bezeq On-Line). The “Other” segment is immaterial at the Group level. Profit attributable to owners of the Company totaled NIS 970 million in the Reporting Period, as compared to NIS 997 million in the corresponding period last year, a decrease of 2.7%. The Group’s EBITDA (operating profit before depreciation and amortization) decreased from NIS 2,312 million in the corresponding period last year, to NIS 2,159 million in the present Reporting Period, a decrease of 6.6%. In the Quarter, profit attributable to owners of the Company totaled NIS 473 million, as compared to NIS 415 million in the same quarter last year, an increase of 14%. The Group’s EBITDA decreased from NIS 1,104 million in the corresponding quarter to NIS 1,070 million in the present Quarter, a decrease of 3.1%. Results for the Reporting Period and the Quarter, as compared with results for the corresponding periods last year, were affected mainly by increased competition in the telecommunications market, notably in the Cellular Communications segment, which reduced revenue. The effect of this decrease in revenue was offset by a decrease in operating expenses in the Quarter, as well as a derease in finance expenses. 1 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2013 1. The Board of Directors’ explanations for the state of the Company’s affairs, the results of its operations, equity, cash flows, and additional matters 1.1 Financial position Assets The Group’s assets as of June 30, 2013, totaled NIS 15.78 billion, as compared to NIS 16.14 billion on June 30, 2012. Of these assets, NIS 5.95 billion (37.7%) comprise property, plant and equipment, compared with NIS 6.14 billion (38%) on June 30, 2012. The decrease in the Group’s assets is mainly attributable to the Cellular Communications segment, and was offset by an increase in assets in the Domestic Fixed-Line Communications segment. Cellular Communications assets decreased from NIS 5.40 billion on June 30, 2012, and totaled NIS 4.43 billion on June 30, 2013. This decrease was mainly attributable to a decrease in trade receivables as a result of a decrease in revenues from handset sales paid for in instalments, the factoring in of receivables of non-refundable credit-card payments, and decreased revenues from services.Decreases were also recorded in property, plant and equipment; intangible assets; inventory and cash balances. In the Domestic Fixed-Line Communications segment, total assets net of loans and investments in investees were up as of June 30, 2012, totalling NIS 641 million. This increase is mainly attributable to an increase in current investments, mainly offset by a decrease in deferred tax assets and property, plant and equipment. In the International Communications, Internet, and NEP segment, total assets remained unchanged as compared to June 30, 2012. In the Multi-Channel Television segment, total assets were up by NIS 76 million. This increase was mainly due to an increase in property, plant and equipment, attributable mainly to increase investment in decoders and an increase in broadcast rights. Liabilities The Group’s debt to financial institutions and bondholders as of June 30, 2013, totalled NIS 9.94 billion, as compared to NIS 9.12 billion as of June 30, 2012.1 This increase is attributable to the Domestic Fixed-Line Communications segment, following a bond issue effected in the present Quarter as an expansion of an existing bond series (see Note 11.1 to the financial statements), and the receipt of loans from banks.This increase was offset by repayment of bonds and loans in the Domestic Fixed-Line Communications, and the Cellular Communications segments. 1 The Group’s debt to financial institutions and bondholders, net of cash and cash equivalents and current investments, totaled NIS 7.93 billion as of June 30, 2013, as compared to NIS 7.90 billion as of June 30, 2012. 2 Board of Directors’ Report on the State of the Company’s Affairs for the Period Ended June 30, 2013 1.2 Results of operations Highlights Highlights from the consolidated statement of income: For the six-month period ended For the three-month period ended June 30 June 30 Increase/(Decrease) Increase/(Decrease) NIS millions NIS millions NIS millions % NIS millions NIS millions NIS millions % Revenues ) )% ) (9 )% Operating expenses ) )% ) )% Operating profit ) (6
